 .1n ,theMatter Of ROBERT P. SCHERER AND MARGARET L. SCHERER ANDMARGARET L. SCHERER AS TRUSTEE FOR JOSEPHINE L. SCHERER, ROBERTP. SCHERER, JR., KARLA SCHERER, AND JOHN STEPHEN SCHERER, CO-PARTNERS.DOING BUSINESSAS GELATIN PRODUCTS COMPANYandUNITEDGAS, COKE &- CHEMICAL WORKS OF AMERICA, AFFILIATED WITH THEC. 1. 0.,1Case No. R-4920.-Decided April 27, 1943Mr. Nickolas J. Roth,,of Detroit, Mich., for the C. I. O.Mr. Alfred Kamin,ofWashington, D. C., for District 50.Mr. David V. Easton,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke & Chemical Workersof America, affiliated with the C. I. O., herein called the C. I. 0., alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Robert P. Scherer and Margaret L. Schererand Margaret L. Scherer as trustee for Josephine L. Scherer, RobertP. Scherer, Jr., Karla Scherer, and John Stephen Scherer,,co-partners,"doing business as Gelatin Products Company, herein called the Com-hearing upon due notice before Henry J. Kent, Trial Examiner. Saidhearing was held at Detroit, Michigan, on February 18, 1943.TheC. I. O. and District 50, United Mine Workers of America, hereincalledDistrict 50, appeared and participated;1allpartieswereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing District 50 made a motion to dismiss the petition on the groundthat no question concerning representation existed.For reasons ap-pearing below, this motion is denied.On April 6, 1943, pursuant to an order of the Board a further hear-ing upon due notice was held at Detroit, Michigan, before Robert J.I The Company, although duly notified thereof, did not appear at the hearing, statingin a letter to the Boaid that it desired to remain neutral.49 N. L. R. B. No. 23.173 I174DEIC'ISION9' OF NATIONALLABOR RELATIONS BOARDWiener, Trial Examiner.The C. I. O. and District 50 appeared andparticipated; 2 all parties were afforded full opportunity to be heard,to examine- and cross-examine witnesses, and to introduce evidencebearing on the present organizational status and membership of Dis-trict 50.The C. I. O. renewed a motion, which had been denied by.the Board on March 26, 1943, to introduce additional evidence as toits present organizational status, which motion was referred by theTrial Examiner to the Board. This motion is hereby denied inasmuchas the C. I. O. has already demonstrated a substantial interest in thepresent proceeding.3The Trial Examiners' rulings made at the hearings are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRobert P. Scherer and Margaret L: Scherer and Margaret L. Schereras trustee for Josephine L. Scherer, Robert P. Scherer, Jr., KarlaScherer, and John Stephen Scherer, constitute a co-partnership doingbusiness as Gelatin Products Company.The Company operates aplant at Detroit, Michigan, where it is- engaged in the manufacture ofgelatin capsules, tubes, and enclosures.During the year 1942, theCompany purchased raw materials for use at its Detroit plant valuedin excessof $1,000,000, of which more than 50 percent was shipped tothe Company front points outside the State of Michigan.Within thesame period, the sales of the Company amounted to more than $2,-000,000, of which more tlian 60 percent was shipped to points outsidethe State of Michigan.We find that the Company is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDDistrict 50, United Mine Workers of America, isa labor organiza-Dion admitting to membership employees of the Company.United Gas, Coke & Chemical Workers of America, Local 155, is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.TIIE QUESTIONCONCERNING REPRESENTATIONOn January 7, 1943, the C. I. O. filed a petition in the instant casealleging that the Company is under an agreement with District 50,whereas most of its employees desire to be represented by the C. 1. 0.2The Company,although duly notified,did not appear, taking the same position it hadassumed at the first bearing.8See footnote4, infra. GELATIN PRODUCTS COMPANY175,District 50 maintains that it has a collective bargaining agreementcontract with the Company dated November 10, 1942, and expiringNovember 10, 1944; it contends that this contract constitutes a barto a present determination of representatives.The C. I. O., in sub-stance, contends that the contract is not a bar because the employeesconcerned have, since the execution of the contract, voted to severtheir affiliation with District 50 and to affiliate with the Congress ofIndustrial Organizations.District 50 commenced negotiations with the Company early in 1942as, the bargaining representative of its employees.At that time Dis-trict 50 was affiliated with the Congress of Industrial Organizations.In October 1942, District 50 withdrew from the Congress of IndustrialOrganizations; meanwhile, negotiations with the Company continued,which resulted in an agreement which was ratified by the employeesof the Company on November'8, 1942, and executed by the Companyon November 10.On January 4, 1943, at a meeting 'attended by about80 employees of the Company, the employees present unanimouslyvoted to accept a charter from the C. I. O.Shortly thereafter, theC. I. O. chartered Local 155, which includes the employees of the Com-pany.All the officers and committeemen previously elected underthe auspices of District 50 accepted office in the C. I. O.So far asappears, the employees are no longer active in District 50, and thereis no evidence that the latter has continued to represent the employeesor to administer the November 1942 contract.As stated on several occasions heretofore, the Board will not, as ageneral rule, proceed with an investigation if a valid contract urgedas a bar by a party exists.However, the Board has found that a con-tract is not a bar to a. present determination of representatives wheresubstantially the entire membership of the contracting union in thebargaining unit involved has repudiated that organization as itsrepresentative 4Here the record indicates that there is doubt as, towhether District 50 continues to represent a substantial number ofthe employees.Accordingly, we find that the contract does not con-stitute a bar to a present determination of representatives.54Matter of Sealed Power Corporation and the Accuralite CompanyandInternationalUnion, United Automobile, Aircraft & Agricultural Implement Workers of America (UAW-CIO), affiliated with the C. I.0., 41 N. L R. B. 1225, and cases cited therein. CfMatterof Great Lakes Carbon CorporationandNational Council of Gas, Coke it Chemical Work-ers Local1232;, 44 N. L. R. B 70.5Matter of United Stove CompanyandInternational Union, United Automobile WorkersofAmerica, affiliated with the C. 1.0., 30 N. L. R. B. 305,Matter of National LeadCompanyandUnited Gas, Coke it Chemical Workers of America,45 N. L. R. B. 182,and cases cited therein.i 176DEIC'LSIONS OF -NATIONAL LABOR RELATIONS BOARDA statement of an agent of the Board indicates that the C. I. O.represents a substantial number of employees in the unit hereinafterfound appropriate 6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that allemployees of the Company in the machine shop, and in the mainte-nance, capsulation, stock, gelatin, mixing, first aid and lunch room,finishing, shipping and receiving, washroom, and inspection depart-ments, but excluding executive or supervisory employees, sales de-partment employees, advertising department employees, sales andorder department employees, office and clerical employees, laboratoryemployees, fine chemicals department employees, engineering depart-ment employees, department heads, foremen, assistant foremen, chiefreceiving clerk, forewomen, and chief boiler operator, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act?V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,6A statement of a Field Examiner,introduced in evidence, discloses that the C. I. 0.submitted 247 authorization cards bearing appa"ently genuine original signatures andcontaining names appearing upon the Company's pay roll of February 16, 1943. Thispay roll indicated that these were 365 employees in the appropriate unit on that date.All of the cards submitted were dated in 1943.-District 50 relies upon its contract to establish Its interest.In addition,theTrialExaminer conducting the first hearing reported that District 50 submited 261 auhoriza-tion cards,all dated in 1942.Upon the basis of a spot check,he stated that approxi-mately 40 percent of the names \ on these cards would appear on the above-mentionedpay roll.,The record discloses that several persons who signed designation cards for District 50subsequently repudiated their signatures and signed designation cards for the C. I. 0.District 50, although given an opportunity to do so at the subsequent hearing, refusedto present additional evidence as to its present representation status.4This is the same unit covered by the contract of November 10, 1942. GELATIN PRODUCTS COMPANY177and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to\ascertain representa-tives for the purposes of collective bargaining with Robert P. Schererand Margaret L. Scherer and Margaret L. Scherer as trustee for Jose-phine L. Scherer, Robert P. Scherer, Jr., Karla Scherer, and JohnStephen Scherer, co-partners, doing business as Gelatin Products Com-pany, Detroit, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during' said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Gas, Coke & Chemical Workersof America, Local 155, affiliated with the Congress of Industrial Or-ganizations, or by District 50, United Mine Workers of America, forthe purposes of collective bargaining, or by neither.